DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, “a touch input unit sensing touch input of the user”, and
Claim 1, “a pressure measurement unit measuring pressure input of the user”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “touch input sensing unit” as set forth in Claim 1 is being interpreted as a touch screen as set forth in paragraph 22 of the instant application .
The “pressure measurement unit” as set forth in Claim 1 is being interpreted as the elastic body member as set forth in paragraph 177 and Fig. 3A of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 9 objected to because of the following informalities:  “the number displayed on the display unit s the pain intensity” appears to be a typo and should be resolved.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation(s) “sensing”, “outputting”, “controlling”, “measuring” etc. appear to recite method steps with an apparatus claim. For instance, the input unit “sensing”, the display unit “outputting”, the control unit “controlling” are indefinite because the general rule is that a product claim violates 35 USC 112, second paragraph, if structure is described by the process of using rather than in structural terms and the structure is capable of description in structural terms. The rejection(s) may be overcome by amending the claim to recite how the structural components “for” the “sensing”, “outputting”, “controlling”, “measuring”, and/or amending the claims to recite how the components are programmed or configured to perform their recited functions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a processor for obtaining and accumulating pain information, creating and outputting a pain chart/graph based on a trigger button input used for temporal pain sensor, and further displaying a heat map.
The limitation of obtaining pain information and outputting the pain information, as drafter, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind for the recitation of generic computer components. That is, other than reciting “by a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, obtaining and outputting pain information encompasses an individual determining their own pain levels mentally and outputting their pain levels verbally overtime or documenting and displaying their pain levels using a pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites and abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites only additional element – using a processor to perform the steps of obtaining and outputting. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. The claims are directed to abstract ideas.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to the obtaining and output of pain information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0239800 A1 to Zeller.
Regarding Claim 1, Zeller discloses a pain-monitoring device for obtaining information related to a pain of a user and providing a service of monitoring the pain of the user, the pain-monitoring device comprising inter alia:
an input unit sensing pain-related input of the user, 
wherein the input unit includes 
a touch input unit sensing touch input of the user ([0059] various input devices including mice, touch-screens, scanners, biometric readers, electronic digitizers, sensors, receivers, touchpads, trackballs, cameras, microphones, keyboards, any other pointing devices, or any combinations thereof) and 
a pressure measurement unit (patient device 600) measuring pressure input of the user ([0106] As shown, the patient device 600 comprises an actuator 605 that may be activated by a patient upon experiencing pain. In certain embodiments, the actuator 605 may comprise a button or lever that is pushed or squeezed by the patient. The patient may push/squeeze the actuator with various amounts of force to indicate the amount of pain they are experiencing),
a display unit ([0060] Exemplary display devices include, but are not limited to one or more of: projectors, cathode ray tube (“CRT”) displays, liquid crystal displays (“LCD”), light-emitting diode (“LED”) displays and/or organic light-emitting diode (“OLED”) displays) outputting pain-related information; ([0064] The server may keep track of a patient's pain information over any number of sessions and prepare, display and/or transmit reports regarding the patient to the provider (e.g., via user device). In one embodiment, such reports may be in a graphical format, such as a 2D or 3D body map); and
a control unit (processor 210, server 200 and modules 230) controlling 
the input unit ([0059] The I/O interface 280 may couple the server 200 to various input devices …) and the display unit ([0060] The I/O interface 280 may also couple the server 200 to various output devices including display devices, …),
where the control unit creates user-input pain information ([0108] In one embodiment, the patient device 600 is adapted to transmit feedback information to the server and/or one or more user devices) in accordance with the sensed pressure input and touch input ([0063] Accordingly, the server application may employ received information to determine a patient's response to pressure(s) applied to one or more locations on the patient's body by a provider. For example, the server application may determine that a certain pressure was applied to a specific location on a patient's body at a given time and, in response to that pressure, the patient provided the received feedback information relating to the intensity of pain felt at the given time) the input unit further includes a trigger button receiving input from the user for a temporal pain ([0106] For example, the patient may lightly push/squeeze the actuator 605  to indicate that they are experiencing a small amount of pain and the patient may push/squeeze the actuator with more force to indicate that they are experiencing a larger amount of pain. In certain embodiments, the amount of force applied to the actuator may be directly proportional to the amount of pain experienced by the patient), and the control unit creates the user-input pain information when input through the trigger button is sensed ([0109] The digital signal may then be transmitted to the server and/or a user device via the transceiver 606) ([0064]-[0068]).
Regarding Claim 6, Zeller discloses the pain-monitoring device of claim 1, further comprising a biosensor sensing input factors of the user ([0072] … the sensors may also be able to determine a temperature of a patient).  
Regarding Claim  7, Zeller discloses the pain-monitoring device of claim 1, wherein the control unit controls the display unit ([0064] The server may keep track of a patient's pain information over any number of sessions and prepare, display and/or transmit reports regarding the patient to the provider (e.g., via user device). In one embodiment, such reports may be in a graphical format, such as a 2D or 3D body map. Additionally or alternatively, such reports may include one or more of: a treatment recommendation, a prognosis, a diagnosis, a comparison of pain information received at different times, and/or a determination as to whether the patient is accurately reporting their symptoms) ([0034] e.g., graphical reports such as 2D or 3D body maps (discussed below), charts, graphs, textual reports and/or treatment recommendations) to display numbers according to intensity of pressure input through the pressure measurement unit and a pressing time, and determines a number determined in accordance with the intensity of the pressure as pain intensity ([0034] feedback information relating to the intensity of pain felt by a patient when the provider provides a stimulus and/or applies pressure to a location on the patient's body during a pain measurement session (e.g., pain intensity, start time, end time, duration, etc.).
Regarding Claim 8, Zeller discloses the pain-monitoring device of claim 8, wherein the control unit controls the display unit to gradually increase the displayed number in accordance with the pressing time ([0035] Session information may include … start time … end time … duration … ) (a start time and end time would inherently be in increase in a displayed number), and determines a number displayed on the display unit as the pain intensity when the pressure becomes a predetermined number or less ([0111] The output may correspond directly to the force exerted on the actuator, and such output may be employed to alert the provider that a certain intensity of pain is being experienced by the patient) ([0034] e.g., graphical reports such as 2D or 3D body maps (discussed below), charts, graphs, textual reports and/or treatment recommendations) (it is inherent for the disclosure of Zeller that the displayed number changes when the pain response changes, therefore, numbers displayed are predetermined change to be less when the pain response decreases). 
Regarding Claim 9, Zeller discloses the pain-monitoring device of claim 8, wherein the control unit controls the display unit to display a number according to the intensity of the pressure ([0064] The server may keep track of the patient’s pain information … and … display … reports regarding the patient to the provider (e.g., via user device)) ([0035] ), corrects the displayed number in accordance with a change of the intensity of the pressure, and determines the number displayed on the display unit s the pain intensity when the pressure becomes a predetermined number or less ([0111] The output may correspond directly to the force exerted on the actuator, and such output may be employed to alert the provider that a certain intensity of pain is being experienced by the patient) ([0034] e.g., graphical reports such as 2D or 3D body maps (discussed below), charts, graphs, textual reports and/or treatment recommendations)  (it is inherent for the disclosure of Zeller that the displayed number changes, or ‘corrects’ when the pain response changes, therefore, numbers displayed are predetermined change to be less when the pain response decreases)..  
Regarding Claim 10, Zeller discloses the pain-monitoring device of claim 8, wherein the control unit determines a change pattern of pain intensity in accordance with a change of the intensity of the pressure measured by the pressure measurement unit, and includes a change pattern of the determined pain intensity in the user-input pain information ([0038] In certain embodiments, the user device 105 may be adapted to receive, determine, record and/or transmit patient information, including real-time and/or historical pain information. The patient information may be received from and/or transmitted to the server 108 (e.g., a server application running on the server) or a separate client application. Moreover, any of such patient information may be stored in and/or retrieved from one or more local or remote databases 109).  
Regarding Claim 11, Zeller discloses the pain-monitoring device of claim 8, further comprising a touch screen including the display unit and the touch input unit ([0059] The I/O interface 280 may couple the server 200 to various input devices including mice, touch-screens, scanners, biometric readers, electronic digitizers, sensors, receivers, touchpads, trackballs, cameras, microphones, keyboards, any other pointing devices, or any combinations thereof),  wherein the touch screen displays a graph image related to a pain body part, a pain type, additional abnormal reaction information, or a pain kind ([0034] e.g., graphical reports such as 2D or 3D body maps (discussed below), charts, graphs, textual reports and/or treatment recommendations), and the control unit creates the user-input pain information in accordance with the touch input when the touch input for the graphic image is sensed ([0064] The server may keep track of a patient's pain information over any number of sessions and prepare, display and/or transmit reports regarding the patient to the provider (e.g., via user device). In one embodiment, such reports may be in a graphical format, such as a 2D or 3D body map …)  
Regarding Claim 12, Zeller discloses a pain-monitoring method in which a processor (processor 210, server 200 and modules 230) of an examination assistant terminal receiving user-input pain information obtained by a pain-monitoring device provides a pain-monitoring service ([0063] Accordingly, the server application may employ received information to determine a patient's response to pressure(s) applied to one or more locations on the patient's body by a provider. For example, the server application may determine that a certain pressure was applied to a specific location on a patient's body at a given time and, in response to that pressure, the patient provided the received feedback information relating to the intensity of pain felt at the given time), the method comprising  inter alia: 
obtaining user-input pain information including pain intensity from the pain-monitoring device ([0063] Accordingly, the server application may employ received information to determine a patient's response to pressure(s) applied to one or more locations on the patient's body by a provider. For example, the server application may determine that a certain pressure was applied to a specific location on a patient's body at a given time and, in response to that pressure, the patient provided the received feedback information relating to the intensity of pain felt at the given time);
sequentially accumulating and storing the user-input pain information, which is input a plurality of times, in pain information of the user ([0038] In certain embodiments, the user device 105 may be adapted to receive, determine, record and/or transmit patient information, including real-time and/or historical pain information. The patient information may be received from and/or transmitted to the server 108 (e.g., a server application running on the server) or a separate client application. Moreover, any of such patient information may be stored in and/or retrieved from one or more local or remote databases 109);
creating a pain data chart on the basis of the pain information ([0034] e.g., graphical reports such as 2D or 3D body maps (discussed below), charts, graphs, textual reports and/or treatment recommendations); and
outputting the created pain data chart ([0064] The server may keep track of a patient's pain information over any number of sessions and prepare, display and/or transmit reports regarding the patient to the provider (e.g., via user device). In one embodiment, such reports may be in a graphical format, such as a 2D or 3D body map), 
wherein the obtaining of the user-input pain information includes creating the user-input pain information when input based on a trigger button receiving the user input for a temporal pain is sensed ([0108] In one embodiment, the patient device 600 is adapted to transmit feedback information to the server and/or one or more user devices) in accordance with the sensed pressure input and touch input ([0063] Accordingly, the server application may employ received information to determine a patient's response to pressure(s) applied to one or more locations on the patient's body by a provider. For example, the server application may determine that a certain pressure was applied to a specific location on a patient's body at a given time and, in response to that pressure, the patient provided the received feedback information relating to the intensity of pain felt at the given time).
Regarding Claim 13, Zeller discloses the pain-monitoring method of claim 13, wherein the creating of a pain data chart on the basis of the pain information includes creating a main pain graph ([0034] e.g., graphical reports such as 2D or 3D body maps (discussed below), charts, graphs, textual reports and/or treatment recommendations).
Regarding Claim 14, Zeller discloses the pain-monitoring method of claim 14, wherein the main pain graph is a graph showing the user-input pain information accumulated for a plurality of days as a heat map ([0115] In certain embodiments, a referred pain device 615 may be integrated into, or otherwise included with, the patient device 600 in order to map referred pain. The device 615 may be adapted to receive referred pain information from a patient, wherein the referred pain information represents an indication of the location(s) on a patient's body where pain is experienced at any given time during a pain measurement session).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller in view of US 2013/0046205 A1 to Schaffner et al. (hereinafter, Schaffner).
Zeller discloses where the pressure measurement unit has a body unit has a shape, which can be moved in accordance with a drip of a user ([0106] As shown, the patient device 600 comprises an actuator 605 that may be activated by a patient upon experiencing pain. In certain embodiments, the actuator 605 may comprise a button or lever that is pushed or squeezed by the patient. The patient may push/squeeze the actuator with various amounts of force to indicate the amount of pain they are experiencing) and a touch input screen including the touch input unit ([0059] various input devices including mice, touch-screens, scanners, biometric readers, electronic digitizers, sensors, receivers, touchpads, trackballs, cameras, microphones, keyboards, any other pointing devices, or any combinations thereof). 
Zeller does not expressly disclose where the pressure measurement unit includes an elastic member and a decompression sensor sensing pressure applied to the elastic member in accordance with the grip, wherein the pressure measurement unit is disposed on a side of the body unit, and a touch screen including the touch input unit and the display unit is disposed on the body unit top.  
However, Schaffner teaches a device for detecting and measuring pain of a person (Abstract), where the person grips a pressure measurement unit (3) with a shape and includes an elastic member (3a) and a decompression sensor (2) that senses pressure applied to the elastic member (Abstract), where the pressure measurement unit (3) is disposed on a side of a body unit (6), and a display unit (7) that is disposed on the body unit top.
One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the pressure measurement unit of Zeller to include the elastic member, sensor and display of Schaffner as Schaffner teaches at [0005] that the arrangement of the device would have formed a more advantageous apparatus for detecting pain. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791